NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SUSANA BALDWIN,                              )
a/k/a SUSANA SANCHES LUVIANO                 )
BALDWIN,                                     )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-2370
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 3, 2019.

Appeal from the Circuit Court for Polk
County; Keith Spoto, Judge.

Howard L. Dimmig, II, Public Defender, and
Clark Green, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.